Stevens, J.
One is liable to respond in damages who maliciously induces the agent of another to betray the trust imposed in him by his principal for the purpose of securing some advantage to himself at the expense of the principal. Singer S. M. Co. v. Lang, 186 Wis. 530, 538, 203 N. W. 399.
The record is barren of any proof that would warrant á finding that defendant Degner acted maliciously in‘giving assurance that the ice was safe. No advantage came to the defendants from the driving of the truck over the ice. The plaintiffs were under contract to deliver the furniture on the island. If the truck did not go over the ice, it was the duty of the plaintiffs to furnish some other mode of transporting the furniture to the island. Manifestly if the condition of the ice was such as to endanger the truck, it also subjected the defendants’ furniture to the same danger.
Defendant Degner knew that a truck heavily laden with lumber had gone over the ice shortly before the time in question. The evidence presents nothing more than a good-faith assurance that the ice was safe. The record is entirely barren of any proof that would support a finding of a malicious attempt to induce plaintiffs’ driver to violate his instructions. Where one acts in good faith in giving such assurance he incurs no liability even if damage results to others from the giving of such assurance.
By the Court. — Judgment affirmed.-